Citation Nr: 0800500	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the veteran timely filed a substantive appeal in the 
matter of entitlement to a higher initial rating for right 
bundle block, status post myocardial infarction with coronary 
artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 decisional letter of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) that concluded the 
veteran's substantive appeal in the matter of the initial 
rating for right bundle block, status post myocardial 
infarction with coronary artery disease had not been timely 
filed.


FINDINGS OF FACT

1.  An August 2002 rating decision granted service connection 
for right bundle block, status post myocardial infarction 
with coronary artery disease, rated noncompensable, effective 
July 24, 2000; notice of this decision was issued August 27, 
2002.

2.  A notice of disagreement (NOD) with the rating assigned 
was received in September 2002.  

3.  By rating decision in June 2003 the RO reviewed the 
matter and assigned an increased "staged" rating of 10 
percent, effective July 24, 2002, with a noncompensable 
rating assigned effective July 23, 2002; a statement of the 
case (SOC) in the matter was prepared simultaneously, and 
notice of this action was issued to the veteran June 19, 
2003; the cover letter advised the him that to perfect an 
appeal in the matter he had to submit a substantive appeal 
within 60 days or within the remainder, if any, of the one 
year period following date of notification of the rating 
decision appealed.

4.  A VA Form 9 signed by the veteran was received on March 
15, 2004.




CONCLUSION OF LAW

As the veteran did not timely perfect an appeal in the matter 
of the initial ratings assigned for right bundle block, 
status post myocardial infarction with coronary artery 
disease, the Board has no jurisdiction to address the matter.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
19.30, 20.101, 20.200, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
veteran's substantive appeal in the matter of the initial 
rating assigned by the August 2002 rating decision for the 
grant of service connection for right bundle block, status 
post myocardial infarction with coronary artery disease.  The 
date of receipt of the substantive appeal is not in dispute.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Nonetheless, the June 2003 cover letter to the SOC notified 
the veteran of the time limit for filing a substantive 
appeal.  The March 2004 decisional letter advised the veteran 
that his substantive appeal was not timely, and explained 
why.  A May 2005 SOC outlined the evidence and governing 
regulation and legal authority, and explained why his March 
2004 VA Form 9 was not timely.  As this appeal requires a 
strictly legal determination, there is no reasonable 
possibility that further notice or assistance to the veteran 
would aid in substantiating his claim.  The evidentiary 
record in the matter of timeliness is complete; the critical 
facts are determined by what was already received for the 
record (and when).  A remand for notice or assistance would 
serve no useful purpose.  

II.  Factual Background, Legal Criteria, and Analysis

An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  See 
38 C.F.R. § 20.302.  Extensions of time for filing a 
Substantive Appeal may be granted for good cause.  38 C.F.R. 
§ 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision that 
granted service connection for right bundle block, status 
post myocardial infarction with coronary artery disease pes 
planus, rated noncompensable, effective July 24, 2000, was 
mailed to the veteran's latest address of record on August 
27, 2002.  The veteran's representative filed a timely 
(received in September 2002) NOD with the rating assigned.  A 
June 2003 rating decision reviewed the matter and increased 
the rating to 10 percent, effective July 24, 2002, with a 
noncompensable rating assigned from July 23, 2002.  A SOC 
addressing the matter was mailed to the veteran's most recent 
address of record on June 19, 2003.  The cover letter to the 
SOC notified the veteran that to perfect his appeal in the 
matter he had to file a Substantive Appeal; notified him of 
what the Substantive Appeal must contain; advised him of the 
time limit (60 days from mailing of the SOC cover letter or 1 
year from mailing of the notice of the determination 
appealed) for filing the Substantive Appeal; and informed him 
of the requirements for requesting an extension of time to 
file his Substantive Appeal.  38 C.F.R. § 19.30.  
Accordingly, he had until August 26, 2003 (the remainder of 
the one year period following notice of the August 2002 
rating decision) to submit a timely response/Substantive 
Appeal.  He did not request an extension of time to file a 
substantive for good cause.  Instead, he submitted a VA Form-
9 on March 15, 2004, more than six months after the August 
26, 2003 deadline.  The VA Form 9 listed as his current 
address the address to which the RO had sent all pertinent 
correspondence.

A March 25, 2004 letter from the RO to the veteran notified 
him that his substantive appeal had not been timely filed.  
In an informal hearing presentation dated in December 2007 
the veteran's representative argues that the VA Form 9 
received in March 2004 should be "liberally construed" by 
the Board as a NOD with respect to the June 2003 rating 
action that increased the rating for right bundle block, 
status post myocardial infarction with coronary artery 
disease to 10 percent, effective July 24, 2002, and assigned 
a noncompensable rating from July 23, 2002, and that the 
matter should be remanded the to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Court has held that in a claim for an increased rating, 
it is presumed the claimant is seeking the maximum benefit 
allowed, so unless the maximum benefit is awarded, the claim 
remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Additionally, in a claim disagreeing with the 
initial rating assigned following a grant of service 
connection (as here), separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

"Once a claim is in 'appellate status' by virtue of a 
previously filed NOD, the claimant may not file an additional 
NOD which could confer jurisdiction . . . as to that claim."  
Hamilton v. Brown, 4 Vet. App. 528, 541(1993).  VA law and 
regulation state that once a NOD is filed, the RO must review 
its decision; if its action upon review does not resolve the 
veteran's disagreement by granting the full benefit sought, 
the RO must prepare a SOC.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. § 19.26.

In the instant case, the veteran, by a September 2002 NOD, 
initiated an appeal of the initial rating assigned for his 
cardiac disability by the August 2002 (notice issued August 
27, 2002) rating decision that granted service connection for 
the disability.  [Notably, the September 2002 NOD did not 
specify either the rating sought or the period of time for 
which an increase was sought; consequently was presumed that 
he was seeking a 100 percent rating for the entire appellate 
period.  See AB, supra.]  In accordance with governing law 
and regulation, the RO reviewed the matter (by June 2003 
rating decision) and granted a "staged" increased rating as 
it saw fit.  Also in accordance with governing statute 
(38 U.S.C.A. § 7105) the RO issued a SOC in the matter (as 
the disagreement expressed by the veteran in August 2002 was 
not resolved).  The SOC was issued June 19, 2003; and the 
veteran had until August 27, 2003 (one year from notice of 
the August 2002 rating because that provided more time than 
would a period of 60 days from issuance of the SOC) to timely 
perfect his appeal by submitting a substantive appeal.  His 
substantive appeal was received March 15, 2004; as that date 
was more than 6 months beyond the time limit specified by law 
for submission of a substantive appeal (and because there was 
no timely request for extension of time to submit a 
substantive appeal), the substantive appeal was not timely 
received, the appeal was properly closed.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 19.32, 20.302.  [There is no 
allegation that the veteran was incompetent to timely file a 
substantive appeal.]

The veteran's representative's reliance on Manlincon (wherein 
the RO never issued an SOC) is misplaced.  The instant case 
is legally distinct from Manlincon as here the RO properly 
issued reviewed the matter, revised their decision, and 
issued a SOC in response to the veteran's NOD.  The matter of 
the initial rating(s) assigned for the veteran's service 
connected cardiac disability was already in "appellate 
status"; consequently, the veteran could not file a 
jurisdiction-confering NOD in the matter.  See Hamilton, 
supra.

In summary, the veteran did not timely submit a Substantive 
Appeal in the matter of the initial rating(s) assigned for 
his service connected cardiac disability, and his appeal 
lapsed.  The law and regulations are controlling.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
Board is without jurisdiction to address the matter on the 
merits.  See 38 U.S.C.A. §§ 7104, 7105(d)(3).   


ORDER

The appeal to establish that the veteran timely filed a 
Substantive Appeal in the matter of the initial rating(s) 
assigned for right bundle block, status post myocardial 
infarction with coronary artery disease is denied; the appeal 
seeking a higher initial rating(s) for such disability is 
dismissed for lack of jurisdiction.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


